Case 8:21-cv-00120-CJC-KES Document 6 Filed 01/25/21 Page 1 of 1 Page ID #:13

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


DEFEND OUR FREEDOMS FOUNDATION                             8:21−cv−00120−CJC−KES
                                        PLAINTIFF(S)

       v.
CHUCK SCHUMER , et al.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed                Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:

No Notice of Interested Parties has been filed. A Notice of Interested Parties must be filed with
every party’s first appearance. See Local Rule 7.1−1. Counsel must file a Notice of Interested
Parties immediately. Failure to do so may be addressed by judicial action, including sanctions.
See Local Rule 83−7.




Other Error(s):




                                           Clerk, U.S. District Court

Dated: January 25, 2021                    By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
